El Juez Presidente Se. HbrNÁNdez,
emitió la opinión del tribunal.
Con fecha 23 de febrero del año próximo pasado, José León Eío produjo demanda ante la Corte de Distrito del Dis-trito Judicial de Aguadilla, contra Fernando Vázquez, y en ella alega como hechos fundamentales de su acción los si-guientes :
Io. Que en diciembre del año 1907 Fernando Vázquez de-mandó ante la Corte Municipal de San Sebastián a José León Río en cobro de $391.66, y por sentencia de 3 de julio del año siguiente fué condenado Río al pago de la cantidad reclamada, con las costas.
2o. Que por el mes de febrero de 1909 José León Río y Fer-nánclo Vázquez vinieron a un acuerdo, en virtud del cual el primero satisfizo al segundo la expresada suma de $391.66, entregándole en pago cinco cuerdas de terreno radicadas en el barrio de Piedras Blancas del término municipal de San Sebastián, cuya entrega fué hecha a Sebastián Río, autorizado por Vázquez para recibir dicho terreno.
3o. Que en virtud del anterior convenio quedó obligado Vázquez a dar por terminada su acción; y no obstante ello, consiguió sacar a pública- subasta un predio de terreno con casa habitación y cabida de 110 cuerdas 60 céntimos de otra, radicado en el barrio de Piedras Blancas del término munici*674pal de San Sebastián, según se describe en la demanda, otra casa y un carro, cuyo proceder dió lugar a que José León Río se avistara con Fernando Vázquez, habiéndole manifestado éste que no le convenían las cinco cuerdas de terreno, que le había entregado, y conformádose Río en que él pagaría la deuda que motivó la entrega del terreno, siempre que le fuera devuelto, bien entendido que no siendo así, la transacción que antes habían celebrado quedaría subsistente, y bajo esas con-diciones quedó en suspenso el remate anunciado.
4o. Que el demandante requirió a Sebastián Río para que le devolviera el terreno que con autorización de Vázquez ha-bía recibido, y Sebastián Río contestó que no podía devolverlo porque Vázquez se lo había vendido y ya le pertenecía, con-testación que el demandante comunicó a Vázquez sin que éste le diera respuesta, por lo que aquél entendió que no habién-dosele devuelto el terreno, el primitivo convenio quedaba sub-sistente.
5o. Que no obstante la vigencia del primitivo convenio, Vázquez lo quebrantó por segunda vez voluntaria y maliciosa-mente, obteniendo nuevamente de la Corte Municipal de San Sebastián se sacaran nuevamente a pública subasta los bienes ya expresados, los que tienen un valor mayor de quinientos dollars.
La demanda concluye con la súplica de que se ordene de-jar sin efecto el embargo trabado sobre los bienes del deman-dante, en el procedimiento seguido por el demandado ante la Corte Municipal de San Sebastián, en cobro de la suma de $391.66, disponiendo asimismo que dichos bienes queden libres de toda responsabilidad en cuaqto a aquella reclamación, en virtud del pago hecho en la forma expresada, con imposición de las costas al demandado.
El demandado Fernando Vázquez al contestar la demanda, acepta que en juicio celebrado ante la Corte Municipal de San Sebastián fué condenado José León Río a pagarle la suma de $391.66; pero niega haber recibido en pago de esa suma, por medio de Sebastián Río ni de otra persona, las cinco cuerdas *675de terreno que se mencionan en la demanda; que sobre esa forma de pago mediara convenio alguno entre demandante y demandado, y que después convinieran ambos en que el de-mandante pagaría su crédito al demandado siempre que le de-volviera el terreno, quedando en caso contrario subsistente el primitivo convenio. Ignora que Sebastián Río fuera re-queiido para la devolución de terreno alguno, y que se negara ,a entregarlo diciendo que le pertenecía, y niega que respuesta alguna de Sebastian Río le fuera comunicada. Como materia nueva de oposición alega, que a mediados del. año 1909 gestio-nó la subasta de una finca rústica del demandante para hacer-efectiva la sentencia de que se deja becbo mérito, y habiendo ido José León Río a su bufete de abogado, le concedió una prórroga para el pago de la cantidad adeudada y costas has-ta el mes de diciembre del año citado; pero como venció la prórroga sin verificar el pago, continuó la ejecución de la sentencia en el Juzgado Municipal de San Sebastián, habién-dose suspendido por virtud de un injunction promovido por José León Río en la Corte de Distrito de Aguadilla.
Después de contestada la demanda opuso el demandado como excepción a la misma, la de que la Corte de Aguadilla no tenía jurisdicción para conocer del caso por razón de la cuan-tía, todo vez que se trataba del cumplimiento de un contrato •en el cual las- prestaciones no alcanzaban a la suma de quinientos dollars, y dicha corte, por orden de 19 de mayo de 1910, declaró sin lugar dicha excepción con las costas a la par-te demandada.
Celebrado el juicio fué dictada sentencia en 28 de octubre de 1910, la que transcribimos a continuación:
‘‘La corte después de haber oído el escrito de demanda, la contes-tación del demandado, las pruebas que se practicaron en el acto del juicio, el informe oral del abogado de la parte demandante, y dada la debida consideración a la argumentación escrita presentada por el ■demandado declara, después de haber considerado todas esas circuns-tancias : que es un acto completamente probado a entera satisfacción de la corte, que el demandado Fernando Vázquez aceptó y recibió del *676deudor José León Río, el demandado en este caso, en pago de un crédito de trescientos noventa y un dollars sesenta y seis centavos, un prédio de terreno compuesto de cinco cuerdas radicadas en el barrio de Piedras Blancas en el término municipal de San Sebastián, cuya, entrega de terreno fué efectuada por el demandante a Don Sebastián Río, el cual recibió dicho terreno por orden y mandato del demandado Fernando Vázquez, quien se dió por pagado del referido crédito con la entrega de las cinco cuerdas de terreno, de las que tomó posesión por conducto del referido Sebastián Río, el que continúa poseyéndolas en la actualidad. Siendo esto así, es evidente que la ley y los hechos están a favor del demandante José León Río y en contra del deman-dado Fernando Vázquez. Por tanto se decreta y ordena que éste o sea el demandado deje libre y expedita a la disposición del demandante la siguiente finca rústica que fué objeto de embargo.
“Un predio de terreno alto, vega y sobrevega, a cafe, pasto, y maleza con casa habitación, de madera, cobijada de zinc, radicada en el barrio de Piedras Blancas, término municipal de San Sebastián, teniendo de cabida, ciento diez cuerdas sesenta céntimos de otra cuerda,, segregadas de una de café radicadas en los barrios de Piedras Blancas, y Cidral con terrenos de vega y sobrevega y casa de vivienda. Dichas 110 cuerdas 60 céntimos colindan por el Norte con terrenos de Don Rodrigo Font y Don Juan González; este, terrenos de la sucesión de Pedro Velazquez y la carretera que conduce a Lares; sud, terrenos de la sucesión Río; y al oeste, el rio Culebrinas. Y una casa conocida, por Pedro Ramos y un carro.
“Se ordena además dejar sin valor ni efecto legal alguno el embargo de dicha finca hecho por el demandado en la Corte Municipal de San Sebastián para asegurar el cobro del referido crédito de $391.66 que había sido satisfecho; se hace permanente y firme el injunction preliminar decretado en este asunto respecto de la-misma finca, y el que se incorporará a esta sentencia para que forme parte integrante de la misma caso de ser confirmada la resolución apelada, con imposi-ción de las costas del juicio al demandado.”
Contra la sentencia transcrita interpuso Fernando Váz-quez recurso de apelación para ante esta Corte Suprema, y alega como fundamentos del recurso los siguientes:
Io. Que la corte cometió error al desestimar en su orden de 19 de mayo de 1910 la excepción de falta de jurisdicción, ex-cepción que era procedente, no sólo por la cuantía del caso, que no llega a quinientos dollars, sino también por que siendo. *677la Corte Municipal ele San Sebastián la que expidió orden de ejecución para hacer efectiva la sentencia dictada en contra ■de José León Río, si éste la hizo efectiva, debió acudir a la misma corte municipal para que declarara estar satisfecha la sentencia y libre el deudor de toda responsabilidad.
2o. Que la corte cometió error al estimar probado que Fernando Vázquez aceptó y recibió de José León'Río, en pago del crédito de $391 y centavos, cinco cuerdas de terreno en el barrio de Piedras Blancas del término municipal de San Se-bastián, sin aparecer de la evidencia que. en el contrato invo-cado por José León Río concurrieran los requisitos que marca ■el artículo 1228 del Código Civil, ni que dicho contrato se hiciera mediante documento público, según exige el artículo 1247 de dicho Código, que lo mismo que el anterior ha sido infringido por la Corte de Distrito de Aguadilla al proceder con prejuicio, pasión y abuso de discreción en la apreciación ele las pruebas.
En alegato adicional invocó la parte apelante en su defensa la excepción de que los hechos expuestos en la demanda no determinaban una causa de acción, pues no se expresa que el ■contrato invocado por José León Río, cuya cuantía excede de -trescientos dollars, conste por escrito aunque sea privado, según exige el artículo 1247 del Código Civil, ni que Río otor-gara a Vázquez la escritura traslativa de la propiedad de dicho terreno, ni si- éste pertenecía a Río o a otra persona y -tampoco se identifica en la forma correspondiente.
En cuanto, al primer fundamento del recurso., entendemos que la corte de Aguadilla tenía jurisdicción para conocer del caso, pues la acción ejercitada se encamina a obtener se deje sin efecto embargo trabado en bienes del demandado, que-dando éstos libres de toda responsabilidad en cuanto, a la re-clamación que motivó el embargo; y tales bienes, según afirma bajo jiiramento la parte demandante, tienen valor superior al de $500, sin que esa afirmación haya sido contradicha al contestar la demanda, ni impugnada en el juicio mediante *678prueba contradictoria, por lo que debe servir de base para resolver la cuestión jurisdiccional propuesta.
La jurisdicción de los jueces municipales según la ley para reorganizar el sistema judicial de Puerto Rico, aprobada en 10 de marzo de 1904, alcanza a todos los asuntos civiles que se promuevan en su distrito basta la suma de quinientos dollars, intereses inclusive; y como la cuantía del presente asun-to, atendidos los términos de la súplica de la demanda, ex-cede de $500, la materia es extraña a la jurisdicción del juez municipal de San Sebastián y propia de la Corte de Distrito de Aguadilla.
Para definir la cuestión jurisdiccional propuesta, debemos tener en cuenta únicamente la acción ejercitada, y prescindir de cualquier otro remedio, que para conseguir los fines per-seguidos en la demanda, baya podido utilizar el demandante.. Si la acción ejercitada es improcedente, no por ello carecerá la Corte de jurisdicción para conocer de ella, siempre que la tenga por razón de la materia del juicio y de la persona del demandado, como sucede en el presente caso.
Al considerar el segundo motivo del recurso bemos traído-a exámen las pruebas practicadas en el juicio, y de ellas re-sulta que los testigos de la parte actora, a saber: el mismo demandante José León Río, Sebastián Río y Carlos Franco-Soto, presentan los becbos sustancialmente en la forma en que se alegan en la demanda, mientras que los testigos del de-mandado, a saber, Pablo Fancoud, Juan Bautista G-arcia y el mismo demandado Fernando Vázquez, contradicen aquellas alegaciones, en cuanto afirman la existencia del convenio en virtud del cual el demandante pagó al demandado su crédito mediante entrega de cinco cuerdas de terreno. Siendo con-tradictoria la prueba, a la corte inferior tocaba resolver el conflicto, decidiendo a qué testigos debía dar crédito, pues se encontraba en mejores condiciones que esta Corte de apela-ción para hacerlo; y al resolver el conflicto a favor de la parte demandante, no podemos menos que aceptar su conclusión, por no habérsenos demostrado que haya obrado influida por *679prejuicio, pasión o parcialidad o con manifiesto y evidente error. Hay además la circunstancia de que al declarar el tes-tigo Sebastián Río, expresó haber recibido unas cartas de Fernando Vázquez que fueron presentadas como prueba, y como esas cartas, que la corte inferior tuvo a la vista al apre-ciar los hechos, no han venido insertas en el escrito de exposi-ción del caso, o fuera del mismo, identificados en forma, nun-ca podríamos ir contra la apreciación de dicha corte por falta de todos los elementos probatorios que fueron aportados al juicio, y que ella consideró.
Aceptada la apreciación de las pruebas hecha por el tribunal sentenciador, no ha podido ser infringido en la senten-cia el artículo 1228 del Código Civil, pues en el convenio so-bre forma de pago de la cantidad adeudada por el demandante al demandado, concurrieron todos los requisitos esenciales para su validez, a saber, consentimiento de las partes, objeto cierto del contrato, y cáusa de la obligación, sin que fuera ne-cesario para la validez que el convenio se hiciera constar en documento público, pues según el artículo 1245, los contratos son obligatorios, cualquiera que sea la forma en que se hayan celebrado, siempre que concurran en ellos las condiciones esenciales para su validez.
La excepción de que los hechos expuestos en la demanda no determinaban una causa de acción, aunque no fué alegada en la corte inferior, ha podido serlo ante esta Corte Suprema,, según el artículo 109 del Código de Enjuiciamiento Civil, y tomando en consideración las alegaciones de la parte deman-dante, opinamos que muestran verdadera causa de acción,, pues si el demandado se obligó a aceptar del demandante cinco cuerdas de terreno en pago de la deuda cuyo cobro ges-tionaba mediante embargo de otros bienes de la propiedad del demandante, es claro que tal embargo-debe dejarse sin efecto, quedando libres de toda responsabilidad los bienes embarga-dos por lo que toca a la deuda ya pagada, según se solicita en la demanda.
*680Consecuencia de la sentencia pronunciada es la de quedar permanente y firme el injunction preliminar decretado res-', pecto de la finca, cuyo embargo se deja sin efecto.
Por las razones expuestas procede la confirmación de la sentencia apelada que dictó la Corte de Distrito de Aguadilla en 28 de octubre del año próximo pasado.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.